DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
The limitation “therapy system” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “therapy system” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “therapy system”) is modified by functional language (“targets the region of interest”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8-13, 15-17, and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claims 1 and 12 recite the limitation “the targeted region of interest”. It is unclear if the targeted region of interest is different than the region of interest. For examination purposes, it has been interpreted to mean the region of interest.
Claims 1 and 12 recite the limitation “uses integrated feedback”. It is unclear if the integrated feedback is the map since the therapy system is recited as using both and the map could be considered integrated feedback. 
Claims 9 and 20 recite the limitation “targets the region of interest using the transducer”. It is unclear if this is an additional targeting of the region of interest, if this is the same targeting and is merely a redundancy of using the map since the transducer is used to generate the map, or if the transducer is used to apply the therapy (i.e. target the region of interest in it’s broadest reasonable interpretation). Examiner notes that it is further unclear how the transducer could be used to apply the therapy since the therapy excludes ultrasound therapy and the applicant’s specification discloses the transducer used to generate the map is an ultrasound transducer (See fig. 19 (1912))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-2, 4-6, 8-10, 12-13, 15-17, 19-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kuck et al. (US 20160331262 A1), hereinafter Kuck in view of NPL Qin et al. (“Ultrasound Current Source Density Imaging of the Cardiac Activation Wave Using a Clinical Cardiac Catheter”), hereinafter Qin.
Regarding claims 1 and 12,
Kuck teaches an image guided therapy system (at least fig. 1 (10) and corresponding disclosure in at least [0030]) comprising:
An imaging system (at least fig. 1 (100, 200, and 300) and corresponding disclosure in at least [0030]) that generates a map of a region of interest ([0053] which discloses MMU generates mapping data to represent activation ntimes computed inside the heart , wherein the imaging system comprises electrodes ([0059] which discloses an EP catheter having a plurality of electrodes)  and an amplifier (at least fig. 5A (224) and corresponding disclosure in at least [0077]) and measures electrical activity ([0051])
A therapy system (at least fig. 1 (500) and corresponding disclosure in at least ). that targets the region of interest using the map ([0062] which discloses optimization component can be used to determine one or more ablation deliver locations in the patient’s heart [0058] which discloses the PVM (400/450) (which includes the optimization function) computes a plurality of parameters based on the mapping data (208)), and that applies therapy to the targeted region of interest and [0063] which discloses the optimization can further determine durations or power levels of ablation delivered by the therapy system, therefore the therapy system 500 uses the map to target the region of interest accordingly), wherein the therapy system is configured to use integrated feedback from the imaging 
Kuck fails to explicitly teach wherein the imaging system is an acoustoelectric imaging system that creates and measures electrical current in the region of interest.
Qin, in a similar field of endeavor involving electrical mapping of the heart, teaches an acoustoelectric imaging system (at least fig. 1 and corresponding disclosure) that generates a map of the region of interest (at least fig. 6 (b) and corresponding disclosure), wherein the acoustoelectric imaging system comprises electrodes (at least fig. 5 (R1 and R2) and corresponding disclosure) and an amplifier (pg. 243 Section C. which discloses the AE (acoustoelectric) signal was amplified. Examiner notes an amplifier is necessary. See also annotated fig. 1 below) and creates and measures electrical current in the region of interest (pg. 241 which discloses the AE effect modulates a tissue’s resistivity near the focal region of the ultrasound beam which induces a current modulation detectable (i.e. measurable) across two electrodes. Abstract which discloses mapping electrical current. Thus current is measured). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Kuck to include the acoustoelectric imaging system as taught by Qin in order to improve the spatial resolution and provide fast EP mapping during ablation (242). Such a 
Examiner notes in the modified system the therapy system would target the region of interest using the map of Qin accordingly. 

    PNG
    media_image1.png
    567
    713
    media_image1.png
    Greyscale

Annotated fig. 1

Regarding claims 2 and 13,
Kuck, as modified, teaches the elements of claims 1 and 12 as previously stated. Kuck further teaches wherein the therapy system is an ablation therapy system ([0115])

Regarding claims 4 and 15,
Kuck, as modified, teaches the elements of claims 1 and 12 as previously stated. Kuck further teaches wherein the therapy is radiofrequency ablation ([0115] RF ablation electrode)

Regarding claims 5 and 16,


Regarding claims 6 and 17,
	Kuck, as modified, teaches the elements of claims 1 and 12 as previously stated. Qin further teaches wherein the acoustoelectric imaging system comprises an ultrasound current source density imaging system (UCSDI) (pg. 241 which discloses the study uses ultrasound current source density imaging system (UCSDI)). 

	Regarding claims 8 and 19,
	Kuck, as modified, teaches the elements of claims 7 and 18 as previously stated. Kuck further teaches wherein the integrated feed-back is in real time ([0137] and [0125])
Qin further teaches wherein imaging is performed in real-time (pg. 241 Abstract which discloses real time UCSDI for cardiac mapping)
Examiner notes in the modified system the real-time imaging of Qin would provide integrated feedback to the system of Kuck in real-time. 

Regarding claims 9 and 20,
Kuck, as modified, teaches the elements of claims 1 and 12 as previously stated. Qin further teaches wherein the acoustoelectric imaging system comprises a transducer (at least fig 1 US xducer and corresponding disclosure) used for generating the map (pg. 243 which discloses  the AE signals correspond to A-line signals of the transducer and pg 244 which discloses UCSDI depends on the location of the ultrasound beam)


Regarding claims 10 and 21,
Kuck, as modified, teaches the elements of claims 1 and 12 as previously stated. Qin further teaches wherein the acoustoelectric imaging system utilizes passive electrical conduction for generating the map (pg. 241 which discloses inducing a current modulation. Examiner notes when imaging the living tissue with extraneous current introduction, the map generation would utilize the passive electrical conduction). 

Regarding claims 23 and 24,
Kuck, as modified teaches the elements of claims 1 and 12 as previously stated. Qin further teaches wherein the maps from the acoustoelectric imaging system uses the measured electrical current from the acoustoelectric imaging system (abstract which discloses the maps are for mapping current, thus the integrated feedback (i.e. maps) would use the measured electrical current).
Examiner notes in the modified system since the maps are used to integrated feedback in Kuck the integrated feedback would use the measured electrical current form the acoustoelectric imaging system of Qin.  

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kuck and Qin as applied to claims 1 and 12 above and further in view of Witte et al. (US 20080183076 A1), hereinafter Witte.
Regarding claims 11 and 22,

Nonetheless, Witte, in a similar field of endeavor involving acoustoelectric imaging, teaches wherein an acoustoelectric imaging system utilizes active electrical conduction for generating a map ([0027] which discloses the living tissue is electrically active tissue for imaging. Examiner notes when imaging the electrically active tissue without extraneous current introduction, the map generation would utilize the active electrical conduction). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Qin to include utilizing active conduction as taught by Witte in order to map the tissue as is without the introduction of current.

Response to Arguments
Examiner first notes the claim headers have been updated as claims 7 and 18 were inadvertently indicated as being rejected in the previous action.
New 35 U.S.C. 112(b) rejections are presented upon further consideration.

Regarding 112(f) interpretation
Examiner notes that in light of applicants comments the 112(f) interpretation has been updated to include additional therapy systems other than ultrasound probes such as an ablation therapy system for performing ultrasound ablation, radio frequency (RF) ablation, cryoablation, hyperthermia ablation, and a combination thereof. (PGPub [0009]-[0011])

Regarding 103 rejections


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BROOKE LYN KLEIN/Examiner, Art Unit 3793               

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793